DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on October 18, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 18, 2021 was filed after the mailing date of the Notice of Allowance on July 23, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on June 30, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,575,217 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim(s) 1, 16, 31 and 46 is/are allowable because the Prior Art of record fails to show or render obvious identifying one or more bandwidth parts of a component carrier of a cell to be allocated to a user equipment (UE); identifying a sounding reference signal (SRS) bandwidth configuration for each of the one or more bandwidth parts; identifying a bandwidth offset value associated with the one or more bandwidth parts, the bandwidth offset value indicates a number of resource blocks from a reference point of the one or more bandwidth parts; and transmitting the SRS bandwidth configuration and the bandwidth offset value to the UE in combinations set forth in the respective claims.
Claim(s) 61, 76, 91 and 106 is/are allowable because the Prior Art of record fails to show or render obvious receiving one or more bandwidth parts of a component carrier of a cell allocated to a user equipment (UE); receiving a sounding reference signal (SRS) bandwidth configuration .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420.  The examiner can normally be reached on Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/GARY MUI/Primary Examiner, Art Unit 2464